DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Final Action in response to the communication filed on 5/24/2021.
Claims 1, 4-7, 22-23, 25-29, 31-36 are currently pending and are considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 22-23, 25-29, 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites an abstract idea.  The claim recites the concept of risk management in a construction company, which is a method of organizing human activity and a mental process.  The abstract idea is described by the limitations:
a method, comprising:
receiving, from a construction company, past schedule information for one or more past days and activities scheduled for each of the one or more past days;
receiving, from the construction company, inspection and incident information, wherein the inspection and incident information comprises, for each past activity performed in a plurality of past activities performed, the past activity, a past parties involved, and one or more past detected hazards;
determining respective standardized activity codes for activities in the past schedule information and the inspection and incident information;
receiving, from the construction company, a look ahead schedule for a construction site for a future day, wherein the look ahead schedule for the future day includes information on a plurality of upcoming activities scheduled to be performed at the construction site on the future day, wherein the information on the plurality of upcoming activities comprises, for each upcoming activity of the plurality of upcoming activities, a type of activity, a current activity to be performed, and a current parties involved, wherein the current parties include one or more supervisors and at least one assigned personnel;
determining, from the information on the plurality of upcoming activities, a standardized activity code for each upcoming activity of the plurality of upcoming activities;
determining a list of potential hazards that may arise for the future day based on the plurality of upcoming activities indicated by the look ahead schedule to be scheduled for the future day, wherein the determining the list of potential hazards comprises extrapolating… from the past schedule information and the inspection and incident information [[and]] based on the information on the plurality of upcoming activities and respective standardized activity codes for each upcoming activity of the plurality of upcoming activities, wherein the list of potential hazards includes one or more hazards relating to the type of activity and including a particular condition impacting safety of the at least one assigned personnel while performing the upcoming activity;
[…] identifying one or more mitigation actions for the future day to be performed by the construction company that will reduce a level of risk associated with the one or more hazards in the list of potential hazards, wherein identifying the one or more mitigation actions includes a mitigation action for an upcoming activity, of the plurality of upcoming activities, to adjust a number of the one or more supervisors assigned to the at least one assigned personnel for performing the upcoming activity on the future day in presence of the particular condition [[would]] to reduce the level of risk; and
outputting a recommendation of the one or more mitigation actions for the future day to be performed by the construction company to reduce the level of risk associated with the one or more hazards in the list of potential hazards.
The identified limitations describe a process of evaluating and mitigating risk, including collecting certain information regarding past and upcoming activities, evaluating the collected information to determine potential hazards and identify mitigation actions, and outputting a recommendation as a result of the evaluation.  These features as a whole describe the concept of risk management, which is a fundamental economic practice long prevalent in our system of commerce, similar to risk hedging in Bilski v. Kappos and risk mitigation in Alice Corp. v. CLS Bank Int’l.   Businesses traditionally evaluate historical data in order to predict risk and plan and manage resources accordingly.  The mitigation action itself (i.e., “adjusting a number of the one or more supervisors assigned to the at least one assigned personnel with…”) describes the concept of organizing a human workforce in response to the risk evaluation, and is part of the overall abstract concept of managing and mitigating risk.  The limitations therefore describe a method of organizing human activity.
The identified limitations also describe certain mental processes under the abstract idea category.  The steps of receiving inspection and incident information, receiving information on an upcoming activity, and retrieving the inspection and incident information all represent steps for observing and evaluating intangible information.  For instance, such functions would ordinarily be performed by a human reviewing a set of project records.  The step of extrapolating to determine a list of potential hazards describes evaluating intangible information and forming judgment, which may be performed mentally and/or using pencil and paper to perform calculations.  The step of identifying one or more mitigation actions including determining whether adjusting the number of supervisors would reduce the risk describes the mental activity of making a decision.  Under their broadest reasonable interpretation, the functions of “identifying” and “determining” are ordinarily carried out in the human mind.  For example, upon detecting a hazardous condition such as heavy snow, a construction manager would ordinarily conduct a mental thought process to determine whether increasing personnel supervision would reduce a risk of accidents in the workplace.  The manager may then either store this decision mentally, or “output” the decision by means of a paper schedule or task list or by word-of-mouth communication.  The limitations therefore amount to a mental process.
The claim therefore recites a judicial exception.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The additional elements are described by the limitations:
storing the past schedule information and the inspection and incident information from the construction company and respective standardized activity codes in an electronic database, the electronic database including information and respective standardized activity codes from a plurality of construction companies;
reading/retrieving by an analytics engine the past schedule information and the inspection and incident information from the electronic database;
[extrapolating] by the analytics engine […]; and
automatically [identifying…]
The steps of storing and retrieving the inspection and incident information in an electronic database amount to mere data-gathering, which is a form of insignificant extra-solution activity.1  These steps are only tangentially related to the human activity of collecting certain information from a company.  Considered as a whole, these features amount to nothing more than the use of a computer in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer after the fact to an abstract idea (e.g., a fundamental economic practice), and fail provide any benefits other than those inherent with applying the abstract idea on a generic computer.2
The analytics engine is recited at a high level of generality and amounts to mere invocation of software as a tool for performing certain mental evaluation tasks.  Similarly, the recitation to “automatically” identify one or more mitigation actions represents nothing more than the abstract concept of making a risk mitigation decision along with mere instructions to “apply it.”
Viewed as an ordered combination, the additional elements amount the mere use a generic computer in its ordinary capacity to perform certain data collection and processing tasks, and fail to impose meaningful limits on the abstract mental/commercial process of risk management.
The claim is therefore directed to a judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  As discussed above, the additional elements as a whole amount to nothing more than mere instructions to apply the abstract idea on a computer.  The same analysis applies here, as merely applying an abstract idea on a computer or generally linking an abstract idea to a particular technological environment is not enough to supply an inventive concept.3
As further discussed above, the extra-solution data gathering functions for storing and retrieving the inspection and incident information in an electronic database amount to the mere use of a general-purpose computer in its ordinary capacity.  Functionality to store and retrieve data in memory has been recognized by the courts as well-understood, routine, and conventional activity when claimed in a generic manner, as it is here.4
Viewed individually and as an ordered combination, the additional elements are not enough to transform the invention into one that is significantly more than the abstract idea itself.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 4, this claim further narrows the analytics engine to use machine learning.  Under its broadest reasonable interpretation, machine learning is a broad technical field that encompasses a wide array of mathematical and statistical algorithms intended for use by a computer.  The use of machine learning is recited at a high level of generality and amounts to nothing more than generally linking the abstract idea to a particular technical field.  This additional element fails to integrate the abstract idea into a practical application or describe significantly more than the abstract idea.

Regarding Claim 5, this claim further narrows the extrapolating to include determining a correlation, which represents a mathematical concept and is part of the abstract process of risk management.

Regarding Claims 6-7, these claims recite limitations directed to determining a level of risk associated with each hazard, which further narrows the mental/commercial processes of risk management and are part of the abstract idea.

Regarding Claim 22, this claim further limits the process of Claim 1 to include collection and evaluation of past workers’ consumer data.  The claim merely narrows the content of information evaluated in the mental/commercial process recited in Claim 1, and is directed to an abstract idea without significantly more for the reasons discussed above.

Regarding Claim 23, this claim recites substantially the same limitations as recited in Claim 1 and is directed to a judicial exception without significantly more for the same reasons discussed above.
The recited apparatus comprising at least one processor and at least one storage medium having executable instructions represents nothing more than a general-purpose computer, and amounts to further instructions to “apply it.”  These additional elements fail to integrate the abstract idea into a practical application or describe significantly more than the abstract idea.

Regarding Claims 25-28, these claims recite substantially the same limitations as Claims 2 and 4-7, respectively, and are directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claim 29, this claim recites substantially the same limitations as recited in Claim 1 and is directed to a judicial exception without significantly more for the same reasons discussed above.
The recited non-transitory computer-readable storage medium having processor-executable instructions represents nothing more than a general-purpose computing device, and amounts to further instructions to “apply it.”  These additional elements fail to integrate the abstract idea into a practical application or describe significantly more than the abstract idea.

Regarding Claims 31-34, these claims recite substantially the same limitations as Claims 2 and 4-7, respectively, and are directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claims 35-36, these claims further narrow the abstract concept of identifying a mitigation action to include evaluating the addition of a supervisor and selecting at least one supervisor, which are business decisions and part of the overall method of organizing human activity.

Response to Arguments
Applicant’s arguments filed on 5/24/2021 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.
Arguments on rejections under 35 U.S.C. 112:
Rejections under this section have been withdrawn based on applicant’s amendments to the claims.

Arguments on rejections under 35 U.S.C. 101:
Applicant’s arguments based on Example 42 of the Subject Matter Eligibility Guidance have been fount to be unpersuasive. Applicant’s claimed invention does not pertain to the fact pattern of the Example 42, wherein the claims have been found eligible by integrating the abstract idea into a practical application due to combination of (i) conversion/normalization of input data necessitated by different source hardware/software dependencies and (real-time access to the processed/aggregated data provided for the subscribers). One or more of the reasonings (i) & (ii) do not exist in the applicant’s claimed invention. The use of standardized activity codes in the claim may simply be a textual or alphanumeric adjustment to data rather than a conversion necessitated by hardware/software compatibility.

Arguments on rejections under 35 U.S.C. 103:
Rejections under this section have been withdrawn based on applicant’s amendments to the claims. Closest prior art to the claimed invention include US 2009/0089108 A1 (“Angell”), US 2003/0110067 A1 (“Miller”), US 9,870,546 B1 (“Reynolds”), and US 2012/0290104 A1 (“Holt”). None of the prior art, alone or in combination, teach(es) the claimed invention, wherein the novelty is not in a single limitation, but rather, in the combination of all the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.05(g)
        2 MPEP 2106.05(f)
        3 Id.
        4 MPEP 2106.05(d)(II) – “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”